DETAILED ACTION
Response to Amendment
Applicant’s preliminary submission filed on 3/11/2021 has been entered.  Claims 21-30 have been cancelled.  Claims 1-20 remain pending in this application.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: claims 1-20 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims: “automatically providing, by a client device to a server, information regarding the identity of data components comprising a user model stored at the client device, wherein each of said data components is associated with an attribute of a user of the client device; automatically 
	When taken into context, the claim(s) as a whole was/were not disclosed in any prior art.  The dependent claims are allowed as they depend upon an allowable independent claim.  
Examiner has conducted a thorough search of the prior art; while Examiner has found references that broadly teach user models, comparing user models with reference models or templates, and updating user models (see PTO-892), Examiner could not find any reference, alone or in combination, that specifically teaches identifying data components that are missing in a user model stored at a client device based on a reference model, sending said missing data components to said client device, and said client device updating said user model with said missing data components as claimed.  For example, the Brun reference teaches a system where models are pushed from a business logic to clients, where the business logic determines which clients need to update their models and pushes said updates to said models based on notifications from a business automation controller, which is not the same as a client providing information about its user model to a server that then identifies missing data components by using a reference model as claimed.  Similarly, the Biesemann reference teaches a client storing a copy of a server-side property model for use when said client is offline, which is not the same as the client providing information about its stored model to the server that then identifies missing data components by using its own reference model as claimed.
Furthermore, Examiner has considered the Written Opinion of the International Searching Authority (see IDS dated 9/19/2021); Examiner notes that while said Opinion states that there is no .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON Y TSENG whose telephone number is (571)270-3682. The examiner can normally be reached Monday to Friday 8:30 AM to 5:00 PM MST, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WING CHAN can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/LEON Y TSENG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441